UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATHAN MOSKOWITZ,

                           Plaintiff,                                1:19-cv-10696
                    -against-                                    ORDER DENYING
                                                                REQUEST FOR STAY
EQUIFAX INFORMATION SERVICES, LLC,

                           Defendant.


MARY KAY VYSKOCIL, United States District Judge:

       The Court has been advised that the parties in this case have reached a settlement in

principle. The parties are advised that all existing deadlines and dates remain in effect unless

and until the parties submit a stipulation of settlement and dismissal to the Court or, pending

final execution of a settlement, request dismissal without prejudice to restoring the action to the

Court’s calendar within thirty days.


       SO ORDERED.


Dated: February 18, 2020
       New York, New York
                                              __________________________________
                                                    MARY KAY VYSKOCIL
USDC SDNY                                          United States District Judge
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 2/18/2020
